DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Chau on 1/15/2021, and subsequently on 1/27/2021.

The application has been amended as follows: 
1.    (Currently amended) A method comprising:
receiving, at data processing hardware, an image stream from an optical device; identifying, by the data processing hardware, image frames of the image stream, each of the image frames having an array of pixels including a plurality of rows;
determining, by the data processing hardware, at least one row exposure value for each of the rows in each of the image frames in the image stream, the at least one row exposure value being a sum of the pixel values for all pixels in one of the rows;
generating, by the data processing hardware, at least one row-exposure curve for each image frame;
identifying, by the data processing hardware, a defective image frame by identifying an overexposed row, the overexposed row being represented by a change in a slope of the at least one row-
identifying, by the data processing hardware, a replacement row from a reference image frame, the reference image frame being an image frame corresponding to the overexposed row; and 
modifying, by the data processing hardware, the defective image frame by replacing entirely the overexposed row with the replacement row.

2.    (Cancelled).

3.    (Cancelled).

4.    (Previously presented) The method of claim 1, wherein the replacement row is taken from [[a]] the reference frame that is at least one of the image frames 

5.    (Cancelled).

6.    (Original) The method of claim 1, further comprising applying, by the data processing hardware, a temporal median filter to the defective image frame.

7.    (Original) The method of claim 1, wherein the optical device is a rolling shutter complementary metal oxide semiconductor sensor.



9.    (Original) The method of claim 8, wherein the modification threshold is at least one of a minimum number of defective rows of a defective image frame and a minimum number of consecutive defective image frames of the image stream.

10.    (Original) The method of claim 1, wherein the overexposed row of the defective image frame corresponds to a period of an electromagnetic radiation pulse.

11.    (Currently amended) A system comprising:
data processing hardware; and
memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations comprising:
receiving an optical device stream from an optical device;
identifying image frames of the image stream, each of the image frames having an array of pixels including a plurality of rows;
determining at least one row exposure value for each of the rows in each of the image frames in the image stream, the row exposure value is a sum of pixel values for all pixels in one of the rows;
generating, by the data processing hardware, at least one row-exposure curve for each image frame;
identifying a defective image frame as being an image frame having an overexposed row, the overexposed row being represented by a change in a slope of the at least one row-exposure curve measured by an instantaneous increase 
taken immediately before the defective image frame; and
modifying the defective image frame by replacing the overexposed row with the replacement row.

12.    (Cancelled).

13.    (Cancelled).

14.    (Previously presented) The system of claim 11, wherein the replacement row is taken from [[a]]the reference frame that is at least one of the image frames 

15.    (Cancelled). 

16.    (Original) The system of claim 11, further comprising applying a temporal median filter to the defective image frame.

17.    (Original) The system of claim 11, wherein the optical device is a rolling shutter complementary metal oxide semiconductor sensor.

18.    (Original) The system of claim 11, further comprising determining that the defective image frame should be modified where a modification threshold is satisfied.



20.    (Original) The system of claim 11, wherein the overexposed row of the defective image frame corresponds to a period of an electromagnetic radiation pulse.

Allowable Subject Matter
Claims 1, 4, 6-11, 14, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record determined from an Examiner’s search is Povlick et al. (U.S. Patent Publication No. 20150381890 A1).  As cited in prior actions, Povlick discloses flash collision detection and compensation as relating to rolling shutter cameras.  Row summation logic aggregates pixel values for each row of each frame, and summed row values between rows are compared on a row-by-row basis to determine whether an extraneous flash has influenced image data.  Row white balance and auto exposure data may be computed based on aggregated row summation data.
Parulski et al. (US 20090284637 A1) discloses performing an evaluation between a first and second image frame – particularly, a subtraction in the form of intensities on a pixel-by-pixel basis to generate a difference image that indicates the magnitude of the difference between first and second images.  
Modell et al. (U.S. Patent Publication No. 20140253704 A1) discloses imaging under a global or rolling shutter CMOS imaging sensor, determining saturated or overexposed pixels in received frames captured from the imager.  A received row of pixels is determined to be invalid when the number of saturated pixels exceeds a given predetermined threshold.  When a row is determined to be invalid, the 
Border et al. (U.S. Patent Publication No. 20090021588 A1) discloses determining and compensating for motion of an imaging device – particularly a rolling shutter CMOS imaging camera.  A temporal median filter is suggested for mitigation of blurring effects when an aggregate/composite image is formed.
However, the cited prior art fails to teach or render obvious the following combination of elements of independent claims 1 and 11: “identifying, by the data processing hardware, a defective image frame by identifying an overexposed row, the overexposed row being represented by a change in a slope of the at least one row-exposure curve measured by an instantaneous increase in slope of the at least one row-exposure curve;”
Thus, Applicant’s amendments and arguments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.  The cited prior art found as a result of an exhaustive search cannot reasonably be combined to arrive at the level of specificity of the instant claim language.  Therefore, the various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various  claimed elements that make them allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799.  The examiner can normally be reached on Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK E DEMOSKY/Examiner, Art Unit 2486